989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Vance E. GILLIES, Appellant.
No. 92-3576SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 19, 1993.Filed:  March 24, 1993.

Before FAGG, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Vance E. Gillies appeals his conviction for fraud against the Small Business Administration.  Gillies contends the district court committed error in admitting evidence of his bankruptcy filing.  Gillies also contends the evidence is insufficient to support the jury's conviction.  A discussion of the issues by this panel will serve no useful purpose.  Having carefully considered the record and briefs of the parties, we uphold Gillies's conviction.  See 8th Cir.  R. 47B.